Citation Nr: 0509276	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  00-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
duodenal ulcers.

2.  Entitlement to a compensable rating for psoriasis.

3.  Entitlement to an effective date prior to May 18, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD). 

4.  Whether there was clear and unmistakable error (CUE) in a 
June 1981 rating decision denying service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

With respect to the claims for gastrointestinal and skin 
disabilities, the Board notes that the RO granted entitlement 
to service connection and assigned a 20 percent and a 
noncompensable evaluation, respectively.  The veteran now 
disagrees with the disability ratings.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

As the statement of the case has indicated that all pertinent 
evidence has been considered, and the RO has determined that 
the currently ratings are to be assigned for the entire 
period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

As a final procedural matter, the Board notes that the RO 
found that the issues of an earlier effective date for PTSD, 
and CUE in the June 1981 rating decision denying a claim for 
PTSD were inextricably intertwined and considered them 
together.  For purposes of this decision, the Board will 
regard the claims as two distinct issues.  As both issues 
have been fully adjudicated, there will be no prejudice to 
the veteran to consider them separately.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran's duodenal ulcer disability is manifested by 
subjective complaints of abdominal pain and dyspepsia; 
objective evidence includes daily medication for acid reflux 
control. 

2.  The most recent endoscopy showed mild gastritis.

3.  There is no objective clinical evidence of vomiting, 
diarrhea, hematemesis, melena, circulatory disturbance after 
meals, or weight loss.

4.  The veteran's psoriasis is manifested by subjective 
complaints of itching; objective evidence includes psoriatic 
patches on the elbows and scalp. 

5.  There is no evidence of extensive area involvement, or 
requirement of systemic steroid therapy.

6.  The veteran filed a claim for a nervous condition in 
March 1981.  

7.  The claim for service connection for a nervous disorder 
(identified at that time as a depressive reaction) was denied 
by a rating decision dated in June 1981 (and reaffirmed in 
August 1981).  He was given notice of the decisions and did 
not appeal.

8.  There is no correspondence in the claims file after 
August 1981 regarding a psychiatric disorder until the 
veteran filed a claim for service connection for PTSD on May 
18, 1999.

9.  The RO granted service connection for PTSD effective May 
18, 1999, by a rating decision dated in July 2000.

10.  The veteran has failed to show outcome-determinative 
error in the June 1981 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
duodenal ulcers have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.14, 4.110, 4.111, 4.112, 4.113, 4.114, Diagnostic Code 
(DC) 7305 (2004). 

2.  The criteria for a compensable rating for psoriasis have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, DCs 7806, 7816 (2002) (2004).

3.  The criteria for an effective date prior to May 18, 1999, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).

4.  CUE in a June 1981 rating decision denying entitlement to 
service connection for a nervous disorder is not shown.  38 
U.S.C.A. §§ 5103(a), 5103A, 5109A (West 2002); 38 C.F.R. 
§§ 3.105, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

I.  Entitlement to a Rating in Excess of 20 Percent for 
Duodenal Ulcers

The RO has rated the veteran's gastrointestinal disability 
under DC 7305.  Under DC 7305 (duodenal ulcer), a 10 percent 
evaluation contemplates a "mild" disorder with recurring 
symptoms once or twice yearly.  A 20 percent evaluation 
contemplates "moderate" symptomatology with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  

A 40 percent rating is assigned for "moderately severe" 
impairment; symptoms of vomiting, recurrent hematemesis, or 
melena, less that "severe," with impairment of health 
manifested by anemia and weight loss productive of definite 
impairment of health.  A 60 percent evaluation requires a 
"severe" duodenal ulcer with pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, and manifestations of anemia 
and weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, DC 7305 (2004).

Finally, diseases of the digestive system, particularly 
within the abdomen, which produce a common disability picture 
characterized by varying degrees of abdominal pain, anemia, 
and disturbances in nutrition are considered coexisting 
abdominal conditions and do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principles of pyramiding outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. §§ 4.113, 4.114 (2004).  

Therefore, in order to be assigned a higher than the current 
20 percent rating, the evidence must show:
?	a "moderately severe" impairment, described as 
symptoms of vomiting, recurrent hematemesis, or melena, 
with anemia and weight loss (a 40 percent rating); or
?	"severe" duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, and manifestations of 
anemia and weight loss productive of definite impairment 
of health (a 60 percent rating).  

In a December 2000 private treatment note, it was reported 
that the veteran continued to have occasional flare-up of 
peptic ulcer disease, described as  dyspepsia and abdominal 
pain every two months or so.  He was using medication as 
needed.  

In a December 2000 VA examination report, the veteran related 
that he was first diagnosed with duodenal ulcer about 1970 
and had undergone several endoscopic procedures since that 
time, with the most recent ten years previously.  He reported 
flare-ups three or four times per year, lasting 8-10 days.  
He took medication daily and watched what he ate.  He denied 
hematemesis, melena, or symptoms of obstruction.  He denied 
circulatory disturbances after meals.  The final diagnosis 
was peptic acid disease.  

In March 2001, he was noted to weigh 175 lbs.  In December 
2001, he weighed 177 lbs.  A February 2002 private medical 
record indicated that the veteran's GERD was "stable."  In 
an October 2002 VA outpatient treatment record, his weight 
was reported as 188 lbs. and he was found to be slightly 
anemic.  He was started on iron supplements.  In April 2003, 
his weight was reported as 181 lbs.  At that time, his 
appetite was good, weight stable, and bowel movements were 
normal.

In an April 2002 VA examination report, the veteran reported 
that he was diagnosed with duodenal ulcers in 1970.  He 
denied vomiting, diarrhea, nausea, hematemesis, or melena.  
He described gastric reflux controlled with medication, and 
post-prandial bloating and colic sensation.  He used a stool 
softener daily for constipation but denied weight gain or 
loss.  Physical examination revealed a weight of 170 lbs., 
and hypoactive bowel sounds.  There was some slight right 
upper quadrant and midepigastric tenderness.  The final 
diagnosis was history of duodenal ulcer, currently inactive.

In August 2003, the veteran reported a one week history of 
abdominal  pain.  His weight at the time was 184 lbs.  In a 
September 2003, he reported dyspeptic symptoms and 
intermittent bleeding.  The hemoglobin level was noted to be 
within normal limits.  An endoscopy showed mild chronic 
inflammation with reactive epithelial changes.  Helicobacter 
pylori testing was negative.  The clinical assessment was 
"mild superficial gastritis."

In this case, the Board finds that the evidence fails to show 
that a higher rating is warranted at this time.  
Specifically, there is no evidence of vomiting, recurrent 
hematemesis, melena, or weight loss consistent with a 
"moderately severe" impairment.  As noted above, the 
veteran has consistently denied hematemesis or melena (in 
December 2000, April 2002, and April 2003), or vomiting, 
diarrhea, or nausea (April 2002, and April 2003).  Further, 
his weight has been relative stable in the 170-180 lbs. 
range.  

While the Board notes that he developed "slight" anemia in 
October 2002 and was started on iron supplements, by the time 
of a September 2003 endoscopy, his hemoglobin level was 
"within normal limits."  Nonetheless, a finding of anemia 
on one occasion alone is not sufficient to warrant a higher 
rating.  In addition, the September 2003 endoscopy revealed 
"mild" disease.  

As there is no evidence of a "moderately severe" 
impairment, described as symptoms of vomiting, recurrent 
hematemesis, or melena, with anemia and weight loss, the 
Board finds that a higher rating for duodenal ulcer disease 
is not warranted at this time.

II.  Entitlement to a Compensable Rating for Psoriasis

The Board notes that the applicable rating criteria for skin 
disorders, 38 C.F.R. § 4.118, were amended effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The 
timing of this change requires the Board to first consider 
the claim under the pre-amended regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Psoriasis is listed under DC 7816.  Prior to August 30, 2002, 
unless otherwise provided, skin disorders rated under codes 
7807 through 7819 were rated as for eczema (DC 7806), 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  

Under the pre-amendment DC 7806, when eczema was manifested 
by ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or was exceptionally 
repugnant, a 50 percent evaluation was assigned.  If there 
was constant exudation or itching, extensive lesions, or 
marked disfigurement, a 30 percent evaluation was assigned.  

With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, eczema was assigned a 10 
percent evaluation.  When eczema had slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable evaluation was assigned.  38 
C.F.R. § 4.118, DC 7806 (2002). 

Effective August 30, 2002, DC 7816 (psoriasis) warranted a 
noncompensable evaluation for psoriasis with less than 5 
percent of the entire body or exposed areas affected, and; no 
more than topical therapy required during the past 12-month 
period.

A 10 percent evaluation may be assigned for psoriasis with at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

A 30 percent evaluation may be assigned for psoriasis with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.

A 60 percent evaluation may be assigned for psoriasis with 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period. 38 C.F.R. § 4.118; DC 7816 (2004).

After a review of the claims file, the Board finds that a 
compensable evaluation is not warranted under the pre-amended 
regulations.  Specifically, in a December 2000 private 
treatment note, it was reported that the veteran had some 
degree of psoriasis patches most of the time, persistent on 
the elbows and sometimes on the scalp.  Flare-ups occurred 
approximately once a month.

While some degree of psoriasis patches were present on the 
elbows nearly constantly, the Board finds that it was not to 
the degree required for a compensable evaluation.  Of note, 
the area was not characterized as extensive.  Moreover, there 
was no assessment made with respect to the level of 
exfoliation, exudation or itching.  Therefore, the Board 
finds that even constant small patches of psoriasis is more 
closely consistent with a noncompensable rating for slight 
exfoliation, exudation, or itching, or on a small area.  

Next, in a December 2000 VA skin disease examination report, 
the veteran related that he developed psoriasis four to five 
years previous and that his symptoms were fairly well 
controlled with ointment, but worse during periods of stress.  
He denied arthritic symptoms or family history of psoriasis.  

Physical examination revealed the veteran had lesions on both 
elbows and down the forearm approximately one inch.  There 
were two or three lesions on the scalp on both sides of the 
head and a small area at the juncture of the left ear and 
head.  The lesions were described as reddish-tan, slightly 
scaly, but appeared to be moderately quiescent at the time of 
the examination.  The final diagnosis was psoriasis.

In an April 2002 VA examination report, the veteran related 
psoriasis in the elbows, hairline, and ears, well controlled 
with medication.  After a physical examination, the final 
diagnosis was psoriasis about the elbows, hairline, and ears, 
currently inactive.

While areas of psoriasis were noted in both the December 2000 
and April 2002 VA examinations, the areas were characterized 
as relatively small.  Moreover, the December 2000 examiner 
noted that the areas were scaly but "moderately quiescent."  
This suggests to the Board that the veteran was not bothered 
with exfoliation, exudation or itching.  Therefore, the Board 
concludes that the evidence from the VA examinations do not 
support a higher rating for psoriasis. 

Moreover, the Board concludes that a higher rating is not 
warranted under the amended regulations.  Specifically, in an 
October 2002 VA outpatient treatment record, his skin was 
noted to be without lesions.  In May 2003, there were no skin 
rashes noted.  As there were no indications of psoriasis 
lesions in October 2002 or May 2003, that evidence cannot 
support a higher rating.

Finally, in a December 2003 VA skin examination report, the 
veteran reported constant psoriasis about the scalp, 
hairline, ears, and intermittently about the elbows.  He 
noted that the psoriasis seemed better in the summer but he 
did have itching, pain, and bleeding on occasion.  The 
examiner noted that there was no functional impairment 
associated with psoriasis.  Physical examination revealed no 
psoriasis on the elbows.  There was a very faint scaling just 
around the right hairline proximal and posterior to the right 
ear, approximately two inches in area.  There were no other 
psoriasis lesions noted.  The final diagnosis was history of 
psoriasis.

As noted above, a compensable rating under the amended 
regulations requires involvement of at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  

In this case, there is no indication that the veteran has 
required steroids therapy for any period of time.  Further, a 
two-inch area around the right ear is not sufficient to 
establish involvement of 5 percent of the entire body or 5 
percent of the face.  Therefore, the Board finds that there 
is no basis for a higher rating at this time under the 
amended regulations.

III.  Entitlement to an Effective Date Prior to May 18, 1999, 
for the Grant of Service Connection for PTSD 

Relevant Laws and Regulations.  The effective date of an 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the day of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2004) 
(emphasis added).  The effective date of an award based on an 
original claim for compensation (service connection) will be 
the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2004) 
(emphasis added).  

The veteran contends, in essence, that he is entitled to an 
effective date earlier than May 18, 1999, for the grant of 
entitlement to service connection for PTSD.  He maintains 
that he should be awarded benefits effective to 1981, when he 
filed a claim for a nervous disorder.

Factual Background.  The Board notes that the veteran filed a 
claim for a nervous condition in March 1981.  That claim was 
denied by rating decisions dated in June 1981 and August 1981 
and he was notified of the decisions.  He did not appeal and 
the decisions became final one year later.  

There is absolutely no correspondence or medical evidence 
associated with the claims file from the time of the August 
1981 decision until he filed a claim for PTSD in May 1999.  
The RO considered it a new claim and granted entitlement to 
service connection for PTSD effective May 18, 1999, the date 
the veteran filed his claim.  

Legal Analysis.  In this case, the Board must deny the 
veteran's request for an earlier effective date as there is 
no legal exception or authority that applies to this claim.  
While later-added medical evidence submitted reflects 
psychiatric treatment for nervousness since the early 1970s, 
there is no indication that he filed a claim for PTSD.  As 
noted above, the effective date of an award based on an 
original claim for compensation will be either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of claim, or the date entitlement 
arose, whichever was later.  

Review of the claims folder reveals no correspondence from 
the veteran indicating an intent to file a claim for PTSD 
until he filed this claim on May 18, 1999.  While he filed a 
claim for a nervous disorder in 1981, he did not appeal that 
decision and it became final.  Accordingly, the Board finds 
that the current effective date for the award of service 
connection for PTSD is correct and there is no legal basis 
for an effective date prior to May 18, 1999, and the claim 
for an earlier effective date must be denied.

IV.  Whether There Was CUE in a June 1981 Rating Decision 
Denying Service Connection for a Nervous Disorder

Because the legal standard is different for a CUE claim, as 
opposed to a claim for an earlier effective date, the Board 
will consider this issue separately.  

Relevant Laws and Regulations.  Pursuant to 38 C.F.R. § 
3.105(a), previous RO determinations which are final and 
binding will be accepted as correct in the absence of CUE.  
See 38 U.S.C.A. § 5109A (West 2002).  In order for there to 
be a valid claim of CUE, there must have been an error in the 
prior adjudication of the claim.  Either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the legal provisions effective at the time 
were improperly applied; a mere difference of opinion in the 
outcome of the adjudication does not provide a basis to find 
VA committed administrative error during the adjudication 
process.  See Thompson v. Derwinski, 1 Vet. App. 251, 253-54 
(1991); Robie v. Derwinski, 1 Vet. App. 612, 614-15 (1991); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The United States Court of Appeals for the Federal Circuit 
has held that the phrase "clear and unmistakable error" in 
§ 3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision.  Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  

Moreover, the claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated; he or she 
must, with some degree of specificity, identify the alleged 
error and provide persuasive reasons why the result would 
have been different but for the alleged error.  

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).   
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.  

A claim of CUE is the kind of error, of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.

Factual Background.  The service medical record before the RO 
in 1981 revealed no complaints of, treatment for, or 
diagnosis related to any psychiatric disorder.  The service 
separation examination revealed a normal psychiatric 
evaluation.  

Also of evidence at that time was an indication that the 
veteran had enrolled in college but quit because of his job.  
He related in correspondence that he had been hospitalized on 
two separate occasions for back surgery and once after he 
broke his ankle.  He was essentially seeking a waiver of 
recovery of an educational overpayment, which was denied.  

In March 1981, the veteran filed a claim for service 
connection for a nervous disorder due to exposure to Agent 
Orange.  He maintained that the disorder had started in 
December 1968 (several months after discharge) and had 
"gotten worse over the past few years."  In a subsequent 
statement, he indicated that the nervous disorder had started 
in December 1967, when he left Vietnam, that he was never 
treated during his remaining time on active duty, and that he 
thought time would heal the effects of the war.  He indicated 
that he was around the spraying of Agent Orange but never 
knew it could be related to his nervous condition until he 
read an article in a local newspaper.  He also attributed his 
wife's toxemia pregnancy and resulting miscarriage to the 
effects of Agent Orange.

The RO also had before it a statement from a private 
physician dated in March 1981 that he had treated the veteran 
for the previous ten years for a moderately severe nervous 
disorder.  It was noted that the veteran had taken both 
antidepressants and major tranquilizers.  He had informed the 
physician that he was exposed to Agent Orange and the 
physician indicated that "there have been reports that this 
may cause nervous disorders."  The physician concluded that 
the veteran "certainly does have this nervous disorder."  

The veteran also indicated that he had been hospitalized four 
or five times for a nervous condition.  Private medical 
records were subsequently associated with the claims file 
which showed that he was hospitalized in November 1972 for 
vomiting, pain, and diarrhea.  He was diagnosed with a 
duodenal ulcer.  During that hospitalization, he was also 
treated for a sinus condition and a depressive reaction, 
"etiology undetermined."  

In April 1973, he was again hospitalized for continued 
epigastric pain.  The diagnoses included vasomotor rhinitis, 
duodenal ulcer, and nausea and vomiting secondary to 
pylorospasm.  It was noted that he was much improved over the 
previous depression problem and was on medication.  

By rating decision dated in June 1981 (which was affirmed in 
August 1981), the RO noted that the veteran has been 
hospitalized in 1972 (4 years after discharge) with duodenal 
ulcer and depression problems, and again in 1981 (13 years 
after discharge) for duodenal ulcer.  The RO also considered 
the March 1981 private physician statement dating the 
veteran's treatment to 1971 (3 years after discharge). 

The RO noted that the separation examination showed no 
psychiatric abnormalities and that no evidence had been 
submitted to establish a nervous condition within one year of 
separation.  The RO also concluded that service medical 
records were negative for complaints, treatment, or diagnosis 
of a nervous condition and no causal relationship had been 
established between herbicide exposure and the claim of a 
nervous disorder.

In August 2000 (subsequent to the grant of service-connection 
for PTSD), the veteran filed a claim for CUE in the June 1981 
rating decision.  He maintained, in essence, that the RO 
committed CUE because it erroneously denied a claim for a 
nervous disorder.  He asserted that he should be awarded 
service-connection benefits for either PTSD or a nervous 
disorder back to 1981.

Legal Analysis.  The veteran contends, in essence, that the 
RO committed CUE in a June 1981 rating decision.  He 
maintains that he is entitled to service-connection because 
he had "submitted evidence to prove my case in 1981 and yet 
was denied."  In support of his claim, he also referenced a 
letter from his private physician dated in August 2000 that 
he had suffered from a nervous disorder and PTSD since 1981.

The Board notes that CUE claims must be addressed in the 
context of the laws and regulations in effect at the time of 
the ratings being challenged.  Under the regulations in 
effect at the time, service connection would have been 
granted for a particular injury or disease resulting in a 
disability incurred coincident with service or with the 
aggravation of a pre-existing disease.  An affirmative 
showing of inception or aggravation during service was 
necessary to establish service connection at that time.  
38 C.F.R. § 3.303 (1977).

As an initial matter, the Board finds that the June 1981 
rating action is final, absent CUE.  First, the claims file 
contains a June 1981 notice letter from the RO to the veteran 
informing him of the denial of his claim.  Next, there is no 
indication that the letter was undeliverable, nor has the 
veteran so claimed.  Finally, the letter to the veteran 
clearly notified him that the claim was being denied and the 
reasons why.  Therefore, the Board concludes that the veteran 
received proper notice of the decision and, when he did not 
timely disagree, the claim became final, absent CUE.

Turning now to the merits of the veteran's claim, the Board 
concludes that the veteran has essentially argued that the RO 
failed to properly weigh the evidence when his claim was 
denied in June 1981.  Specifically, in support of his claim, 
he stated that he proved his case in 1981 but the RO 
erroneously denied the claim.  This argument, by definition, 
is simply a disagreement with how the facts were weighed, 
which cannot form the basis of a CUE claim.

Moreover, the Board has reviewed the evidence before the RO 
in 1981 and finds no indication of CUE.  As noted above, 
service medical records showed no symptomatology associated 
with a psychiatric disorder and a service separation 
examination was normal.  Therefore, it was not unreasonable 
for the RO to conclude that there was no evidence of a 
chronic psychiatric disorder during active duty.

Next, while there was post-service evidence of psychiatric 
treatment, the veteran did not seek treatment for several 
years after discharge.  As noted, the first mention of 
psychiatric symptomatology was dated in November 1972, over 
four years after the veteran's release from military service.  
In addition, while he was diagnosed with a depressive 
reaction in November 1972, there was no relationship 
established between the veteran's diagnosis and military 
service.  In fact, the treating physician indicated that the 
cause was undetermined.  As such, it was not unreasonable for 
the RO in 1981 to find that there was no relationship between 
the veteran's psychiatric symptoms in 1972 and military 
service over four years previously.

Further, the RO considered a statement from a private 
physician dated in March 1981 that he had treated the veteran 
for ten years for a nervous disorder.  This evidence dates 
the veteran's initial psychiatric treatment to 1971, three 
years after service separation.  Although it was noted that 
the veteran had a psychiatric disorder, it was not 
unreasonable for the RO to conclude that it post-dated active 
duty by several years and no physician had related the 
veteran's symptoms to military service.  

As noted above, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated in 
order to support a claim for CUE.  In this case, the veteran 
asserts that the evidence before the RO in 1981 supported a 
grant of service connection for a psychiatric disorder.  The 
Board disagrees.  It is apparent that the RO reviewed the 
service medical records, the hospital records, the private 
medical statement, and the appellant's statements, and 
concluded that there was no evidence of a chronic psychiatric 
disorder in service, and no medical nexus between post-
service psychiatric diagnosis and military service.  

Next, the veteran has submitted multiple statements in 
support of his CUE claim, including several more recent 
statements from private physicians that the veteran has 
suffered from PTSD since military separation, statements from 
his family and friends dated in October 2003 that he has had 
PTSD since his service in Vietnam, and the veteran's own 
statements that he has suffered with a psychiatric disorder 
since military discharge.  However, evidence received 
subsequent to the June 1981 rating decision is not germane to 
the CUE issue now before the Board.  

The Board grasps the appellant's and his family's sense of 
frustration with the appellate process; however, this Board 
is compelled to consider only the evidence contained in the 
claims file at the time of the June 1981 decision.  Any 
evidence, materials, correspondence, and the like associated 
with the claims file for whatever reason after June 1981 is 
not relevant to the issue of whether the RO committed CUE in 
the June 1981 rating decision.  Therefore, a claim for CUE 
based on the material/evidence added to the record after June 
1981 must, necessarily, fail.

In conclusion, the Board finds that the veteran merely 
disagrees with how the RO evaluated the facts before it at 
that time.  Such assertions can not form a basis for a valid 
claim of CUE.  See Daniels v. Gober, 10 Vet. App. 474, 479 
(1997); Caffrey, 6 Vet. App. at 384; Counts, 6 Vet. App. at 
480.  Further, it appears to the Board that the RO weighed 
the facts, which could be supported by the record, and the 
decision was not the product of CUE.  Next, to the extent 
that the veteran submitted current evidence in support of his 
claim for CUE, the Board must point out that recent 
statements are not relevant to the issue of how the previous 
decision was made.

For the foregoing reasons, the Board finds that the appellant 
has failed to satisfy the threshold pleading requirements for 
revision of the June 1981 RO decision on grounds of CUE.  
Accordingly, his claim is denied.

VCAA.  The Board notes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in 
September 2000 and May 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were was not given prior to 
the first AOJ adjudications of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The issues on appeal were re-adjudicated and 
supplemental statements of the case were provided to the 
veteran in September 2003, December 2003, and January 2004.  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the June 2003 statement of the case, and the September 2003 
and December 2003 supplemental statements of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in December 2000 and May 2003.  
The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.

Finally, the Board notes that while it has considered the 
possible application of the VCAA, 38 U.S.C.A. § 5103A (West 
2002), and the regulations promulgated with respect thereto, 
the Veterans Claim Court held in Parker v. Principi, 15 Vet. 
App. 407 (2002) that the VCAA is not applicable to claims for 
CUE in an RO decision.  See also Livesay v. Principi, 15 Vet. 
App. 165 (2001) (VCAA does not apply to motions for CUE).  As 
the regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted with respect to the CUE claim 
under either the VCAA or the regulations that have been 
promulgated to implement the VCAA.


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for duodenal ulcers is denied.

The claim for a compensable rating for psoriasis is denied.

The claim of entitlement to an effective date prior to May 
18, 1999, for the grant of service connection for PTSD is 
denied.

The claim of whether there was CUE in a June 1981 rating 
decision denying service connection for a nervous disorder is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


